Citation Nr: 1123573	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  99-22 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected left ear hearing loss.

2. Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1978 to April 1980.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 1998 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the Veteran's right ear hearing loss and a compensable rating for her left ear hearing loss.  In a decision issued in June 2003, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  

In December 2005, the Court issued a judgment that vacated the June 2003 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in its December 2005 memorandum decision.  In particular, the Court held that, as to the increased rating claim, the Veteran had not been provided a letter that adequately complied with the Veterans Claims Assistant Act of 2000 (VCAA).  The Court further held that such notice error was prejudicial in the absence of any showing to the contrary by the Secretary.  The Secretary appealed the Court's December 2005 memorandum decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  

While the instant case was pending before the Federal Circuit, that court issued a decision that held that all types of VCAA notice errors were to be presumed prejudicial and that the Secretary had the burden of proving that any notice error was nonprejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Accordingly, the Federal Circuit affirmed the Court's December 2005 memorandum decision.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

The Secretary thereafter filed certiorari petitions that were granted by the United States Supreme Court (Supreme Court) in both the Sanders case and the instant case.  The Supreme Court reversed the Federal Circuit's decision in Sanders v. Nicholson.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (consolidated with Shinseki v. Simmons).  The Supreme Court further noted that there was contradictory evidence as to the prejudicial effect of the VCAA notice error found by the Court in the instant case, and vacated the Federal Circuit's judgment and remanded the case for the Court's reconsideration.  Sanders, 129 S .Ct. at 1708.  

In accordance with the Supreme Court's directive, the Federal Circuit remanded the instant case to the Court.  See Simmons v. Shinseki, 365 F. App'x 221 (Fed. Cir. 2009).  The Court then issued a single-judge decision in November 2009, concluding that its December 2005 memorandum decision had been properly rendered as to the claims of service connection for right ear hearing loss and an increased rating for left ear hearing loss.  The Secretary filed a motion for reconsideration or, in the alternative, for a panel decision to assess the effect that the Supreme Court's decision might have on the disposition of this case.  In April 2010, the case was submitted to a panel, the parties were directed to file supplemental briefs, and the Court heard oral argument in July 2010.  In October 2010, the Court issued a judgment that set aside the June 2003 Board decision and remanded the matters on appeal for further proceedings consistent with the instructions outlined in its September 2010 decision.

In May 2011, the Veteran's attorney submitted additional evidence and argument expressly without a waiver of initial agency of original jurisdiction (AOJ) consideration.

The appeal is REMANDED to the Winston-Salem, North Carolina RO.  VA will notify the appellant if further action is required.


REMAND

As was explained above, these matters are now before the Board on remand from the Court.  The Court held that the Veteran's claim of service connection for right ear hearing loss was not before the Court as a consequence of the Supreme Court's remand, and that it should be remanded for the reasons stated in the Court's December 2005 memorandum decision.  In that decision, the Court noted that in February 2001, the Board had remanded the Veteran's claim of service connection for right ear hearing loss to the RO for it to determine whether the Veteran's right ear hearing loss qualified for secondary service connection as well as to, i.a., afford her a VA examination to determine the nature and likely etiology of her right ear hearing loss.  Pursuant to the Board's remand instructions, the RO attempted to schedule the Veteran for a VA examination in January 2002; however, she failed to report for that scheduled examination.  The following month, the RO notified the Veteran of the potentially adverse impact on her claim for failing to report to a scheduled examination without good cause.  In April 2002, the Veteran advised VA that she had recently moved and that she had not received the RO's letters notifying her of the scheduled examination.  She requested that she be scheduled for another VA examination and provided her new address, "1411 Freeman Road, Bostic, NC 28018."

The RO scheduled the Veteran for a second VA examination in November 2002, and she again failed to report.  The record does not indicate to which address the RO sent the notice of this examination.  However, in December 2002, the RO sent another letter to the Veteran to inform her of the potentially adverse impact on her claim for failing to report for a scheduled examination without good cause, and this letter was incorrectly addressed to, "1141 Freeman Road, Bostic, NC 28018."  In February 2003, the RO also addressed a supplemental statement of the case (SSOC) to the same incorrect address.

Based on this information, the Court found that the appellant had "demonstrated, with clear evidence, a mailing irregularity with regards to the RO's mailing of its notice to the veteran of the November 2002 VA medical examination, and subsequently, notice of her failure to report," and thus the burden was on VA to establish that the December 2002 notice of failure to report to the scheduled VA examination was mailed to the appellant, or that she actually received such notice.  The Court further held that:

[R]emand is required for the Board to provide an adequate statement of reasons or bases with regards to these issues.  In doing so, the Board must ensure that a new VA medical examination is provided for [the Veteran] unless the Board finds that there is "clear evidence" to demonstrate that the appellant was mailed the notice or there is proof of actual receipt of such information by the appellant, a finding the Court believes would be hard to justify based on a review of the record on appeal.

A close review of the record found evidence that the Veteran actually received at least some of the information she has denied receiving.  Specifically, in January 2003, the Veteran contacted the RO "regarding [a] letter she [received] about missing another exam."  According to a VA Form 119, Report of Contact, the Veteran advised the RO that "[s]he did not fail to report", but had previously contacted the clinic to cancel the examination because she was having surgery on the same date.  The Board finds that such evidence serves to establish that, in spite of the misaddressed notice letters, and contrary to what was argued and presented to the Court, the Veteran did, in fact, receive the notifications concerning her November 2002 VA examination.  

Nevertheless, in light of the fact that the Veteran alleges she missed her November 2002 VA examination because she was scheduled for a surgical procedure on the same day (VA treatment records associated with the record reflect that she underwent a left ear stapedotomy six days prior to the date on which the VA examination was scheduled), the Board finds that she has shown good cause for the examination to be rescheduled.  38 C.F.R. § 3.655(a).  

As the Veteran's appeal seeking service connection for right ear hearing loss is being remanded for further development, consideration of whether she is entitled to an increased rating for her left ear hearing loss must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together); see also Court's September 2010 memorandum decision, pp. 8-9 ("Should the appellant receive service connection for her right ear disability as a result of the Court's remand of that claim, her disability rating would be a single composite rating based on the hearing deficiencies in both ears.  See 38 C.F.R. § 4.85 (2010)"). 

Nonetheless, the Board notes that the Veteran's claim has been on appeal for many years now and the Court has held that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  Thus, it is necessary to obtain updated records of all treatment the Veteran has received for hearing loss disability during the appeal period (any records not already associated with the claims file).  

Furthermore, the Board directs the RO's attention to the Court's holding in, Savage v. Shinseki, No. 09-4406, 2011 WL 13796 (Vet. App. Jan. 4, 2011), that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report cannot otherwise be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  As the Veteran previously submitted several private examination reports in support of the matters on appeal, the RO must consider the applicability of Savage when the matters are readjudicated.

Notably, as to any VCAA notice deficiencies, the Court's September 2010 decision states, "The appellant should be well aware, after seven years of litigation on this case, what evidence is required to substantiate her claim; no additional VCAA notice is required."

Finally, in May 2011, the Veteran's attorney submitted argument and new evidence (treatment records related to her bilateral hearing loss disability).  This evidence is pertinent to the Veteran's claim, but has not been considered by the RO.  The Veteran's attorney expressly indicated that the Veteran did not waive initial AOJ consideration of this evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation she has received for her bilateral hearing loss disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified.  

2. 	The RO should then arrange for the Veteran to be examined by an otolaryngologist (to include audiometric studies) and an examination by an otolaryngologist to determine the nature and likely etiology of her right ear hearing loss and ascertain the current severity of her service-connected hearing loss disability.

As to right ear hearing loss disability, the physician should review the Veteran's file and provide an opinion that responds to the following:

(A)  Is it at least as likely as not (50 percent or better probability) that the Veteran's right ear hearing loss is related to her service, to include her exposure to noise therein?

(B)  Is it at least as likely as not (50 percent or better probability) that the Veteran's right ear hearing loss was/is either caused or aggravated by (increased in severity due to) her service-connected left ear hearing loss?  If the opinion is that the right ear hearing loss was/is not caused by, but was/is aggravated by the service-connected left ear hearing loss, the examiner should specify, to the extent possible, the degree of disability (hearing impairment) that is due to such aggravation.  

As to the rating for service-connected hearing loss disability, in addition to interpreting/discussing the results of the audiometric testing, the examiner should elicit from the Veteran information as to how her hearing loss affects her daily functioning, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's reports of functional impairment are consistent with the level of hearing loss found).

The consulting provider must explain the rationale for all opinions.  

3. 	The RO should then review the file (to specifically include consideration of the additional evidence the Veteran's attorney submitted to the Board expressly without a waiver of AOJ review) and re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in its decisions, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

